DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 10/19/2020. Claims 1-14 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2019/192132, filed on 10/21/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 13 and 14 is/are objected to because of the following informalities:
Claim 13, line 6, “the acquiring as inputs” should be “the acquiring step as inputs”.
Claim 14, line 8, “the acquiring as inputs” should be “the acquiring step as inputs”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“acquisition unit” and “specification unit” in claim 1
	“movable part” in claim 2, 4 and 6
 Fig 3 and [0033] of PGPUB of submitted specification describe 120 (second image capturing device)  installed on robot arm. Per submitted specification, movable part is robot arm.
Submitted specification does not describe acquisition unit and specification unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Because there is no support for acquisition unit and specification unit in the specification for structure, 112a and 112b rejection applies and 112f interpretation cannot be invoked. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the specification lacks structure that is clearly linked to the limitations interpreted under 112(f). Submitted specification does not describe acquisition unit and specification unit. 
Fig 1, fig 2 and [0030] of PGPUB of submitted specification describe image capturing devices. However, the submitted specification does not describe if the image capturing devices are the acquisition unit or not. 
Fig 1, fig 2 and [0030] of PGPUB of submitted specification describe a hard disk drive storing various control programs. The control unit includes a CPU. The neural network is deployed to CPU and used for learning. However, the submitted specification does not describe if the CPU is the specification unit or not. 
Because there is no disclosure of adequate structure to perform the claimed function, the specification does not convey with reasonable clarity to those skilled in the art that the applicant had possession of the claimed invention. 
Claims 2-12 are rejected for being dependent on a rejected base claim and failing to cure the deficiencies.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “acquisition unit and specification unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. From the recited claim limitations of claim 1, acquisition unit and specification unit are unclear and indefinite. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-12 are rejected for being dependent on a rejected base claim and failing to cure the deficiencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0079076 (“Toda”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Toda discloses a robot control device for controlling a robot configured to perform a predetermined operation (see [0012], where “According to a second aspect of the present invention, there is provided a robot system including a robot controller; the robot controlled by the robot controller; and the machine learning device according to the above described first aspect. The robot system may further include a camera which can observe data on the shaking of the arm and the length of the operation trajectory of the arm, wherein the camera may include at least one of a first camera mounted on the arm of the robot; a second camera mounted on an arm of a peripheral robot provided around the robot; and a third camera provided around the robot.”; see also [0024], where “As illustrated in FIG. 1, the machine learning device according to the present embodiment is to output an operation program of a robot as modified by performing learning of the operation program, for example, by reinforcement learning, and includes an artificial intelligence 20. Such a machine learning device may be provided, for example, to a robot controller (edge) of each robot (1)”; see also [0030], where “Incidentally, the machine learning device 2 has functions of analytically extracting, from a set of data as inputted into the device, a useful rule, a knowledge representation, a criterion for determination or the like contained therein, outputting a result of the determination, and performing knowledge learning (machine learning).”; Toda discloses a robot performing welding. Robot is moving from one position to another to perform the welding, see [0067-68] moving from one position to another/target (trajectory of the arm passing a path) is interpreted as predetermined operation.), the robot control device comprising: 
an acquisition unit configured to acquire a plurality of images captured by a plurality of image capturing devices including a first image capturing device and a second image capturing device different from the first image capturing device (see [0027], where “As illustrated in FIG. 2…On an arm 11 of the robot 1, the camera 12 is provided, and also above the robot 1, the camera 12a is provided. Further, as described later in detail with reference to FIG. 8, for example, the camera (12′) mounted on an arm (11′) of an adjacent robot (1′) can be also used as the camera.”; 12 and 12a are two different cameras); and 
a specification unit configured to use the plurality of captured images acquired by the acquisition unit as inputs to a neural network (see [0025], where “The artificial intelligence (AI) 20 is realized, for example, by a neural network having a multilayer structure as described later, or the like, and receives data, such as information (image information) from cameras 12, 12′, and 12a, a cycle time in which the robot performs processing, the shaking of an arm of the robot, and a length of an operation trajectory of the arm of the robot, to perform learning (reinforcement learning), and outputs the operation program as modified (learned). In other words, such an operation program as learned enables modification of teachings, for example, such that the arm of the robot, a device mounted on the arm, or the like does not come into contact with an operation target and a peripheral material while a length of the cycle time or the like is restrained.”), and configured to specify a control instruction for the robot based on an output as a result from the neural network (see [0053], where “Finally, the neurons N31 to N33 output result y1 to result y3, respectively. The operation of the neural network includes a learning mode and a value prediction mode. For example, in the learning mode, the weight W is learned using a learning data set, and in the prediction mode, the action of the robot controller is determined using the parameters. Although reference is made to prediction for convenience, it is needless to say that various tasks, such as detection, classification, inference, and the like, are possible.”).
Regarding claim 2, Toda further discloses a robot control device wherein the first image capturing device is disposed at a position independent of a movable part of the robot, and captures an image of an operation of the robot (see fig 2, where camera 12a is installed independent of the robot. see also [0027], where “On an arm 11 of the robot 1, the camera 12 is provided, and also above the robot 1, the camera 12a is provided. Further, as described later in detail with reference to FIG. 8, for example, the camera (12′) mounted on an arm (11′) of an adjacent robot (1′) can be also used as the camera. Through the information of images captured by such cameras 12 (12′) and 12a, for example, data, such as the shaking of the arm 11 and the operation trajectory of the arm 11, are observed and outputted to the machine learning device 2. In addition, the cycle time in which the robot 1 performs processing can be also determined from the information of the images captured by the cameras 12, 12a, but, for example, an output of a timer provided in the robot controller can be also utilized.”; see also [0057], where “As illustrated in FIG. 6, when machine learning starts (learning start), at step ST11, the trajectory, the speed, and the acceleration of the robot 1 (arm 11) are changed on the basis of the information from the cameras 12 and 12a.”; see also [0028]).
Regarding claim 3, Toda further discloses a robot control device wherein the second image capturing device is fixed to the robot (see fig 2, where camera 12 is installed on the robot arm.).
Regarding claim 4, Toda further discloses a robot control device wherein the first image capturing device is disposed at a position independent of a movable part of the robot, and the second image capturing device is fixed to the robot (see fig 2, where camera 12a is installed independent of the robot and camera 12 is installed on the robot arm. see also [0027], where “On an arm 11 of the robot 1, the camera 12 is provided, and also above the robot 1, the camera 12a is provided.”; Robot arm is interpreted as moveable part of the robot.).
Regarding claim 5, Toda further discloses a robot control device comprising: a control unit configured to control the robot in accordance with the control instruction for the robot obtained by the neural network (see [0053], where “Finally, the neurons N31 to N33 output result y1 to result y3, respectively. The operation of the neural network includes a learning mode and a value prediction mode. For example, in the learning mode, the weight W is learned using a learning data set, and in the prediction mode, the action of the robot controller is determined using the parameters. Although reference is made to prediction for convenience, it is needless to say that various tasks, such as detection, classification, inference, and the like, are possible.”; see also [0026], where “FIG. 2 is a block diagram illustrating an embodiment of the robot system of the present invention. As illustrated in FIG. 2, the robot system of the present invention includes the robot 1 and a machine learning device 2. As described above, the machine learning device 2 can be provided, for example, to the robot controller which controls an operation of the robot 1.”; see also [0028]).
Regarding claim 6, Toda further discloses a robot control device wherein the second image capturing device is attached to a movable part of the robot (see fig 2, where camera 12 is installed on the robot arm. Robot arm is interpreted as moveable part of the robot.).
Regarding claim 7, Toda further discloses a robot control device wherein the second image capturing device is attached to an arm tip of the robot (see fig 2, where camera 12 is installed on the arm tip of the robot.).
Regarding claim 9, Toda further discloses a robot control device wherein the neural network has a weight to be updated by reinforcement learning (see [0024], where “As illustrated in FIG. 1, the machine learning device according to the present embodiment is to output an operation program of a robot as modified by performing learning of the operation program, for example, by reinforcement learning, and includes an artificial intelligence 20.”; see also [0025], where “The artificial intelligence (AI) 20 is realized, for example, by a neural network having a multilayer structure as described later, or the like, and receives data, such as information (image information) from cameras 12, 12′, and 12a, a cycle time in which the robot performs processing, the shaking of an arm of the robot, and a length of an operation trajectory of the arm of the robot, to perform learning (reinforcement learning), and outputs the operation program as modified (learned). In other words, such an operation program as learned enables modification of teachings, for example, such that the arm of the robot, a device mounted on the arm, or the like does not come into contact with an operation target and a peripheral material while a length of the cycle time or the like is restrained.”).
Regarding claim 13, Toda further discloses a method of controlling a robot control device for controlling a robot configured to perform a predetermined operation (see [0012], where “According to a second aspect of the present invention, there is provided a robot system including a robot controller; the robot controlled by the robot controller; and the machine learning device according to the above described first aspect. The robot system may further include a camera which can observe data on the shaking of the arm and the length of the operation trajectory of the arm, wherein the camera may include at least one of a first camera mounted on the arm of the robot; a second camera mounted on an arm of a peripheral robot provided around the robot; and a third camera provided around the robot.”; see also [0024], where “As illustrated in FIG. 1, the machine learning device according to the present embodiment is to output an operation program of a robot as modified by performing learning of the operation program, for example, by reinforcement learning, and includes an artificial intelligence 20. Such a machine learning device may be provided, for example, to a robot controller (edge) of each robot (1)”; see also [0030], where “Incidentally, the machine learning device 2 has functions of analytically extracting, from a set of data as inputted into the device, a useful rule, a knowledge representation, a criterion for determination or the like contained therein, outputting a result of the determination, and performing knowledge learning (machine learning).”; Toda discloses a robot performing welding. Robot is moving from one position to another to perform the welding, see [0067-68] moving from one position to another/target (trajectory of the arm passing a path) is interpreted as predetermined operation.), the method comprising: 
acquiring a plurality of images captured by a plurality of image capturing devices including a first image capturing device and a second image capturing device different from the first image capturing device (see [0027], where “As illustrated in FIG. 2…On an arm 11 of the robot 1, the camera 12 is provided, and also above the robot 1, the camera 12a is provided. Further, as described later in detail with reference to FIG. 8, for example, the camera (12′) mounted on an arm (11′) of an adjacent robot (1′) can be also used as the camera.”; 12 and 12a are two different cameras); and 
using the plurality of captured images acquired in the acquiring as inputs to a neural network (see [0025], where “The artificial intelligence (AI) 20 is realized, for example, by a neural network having a multilayer structure as described later, or the like, and receives data, such as information (image information) from cameras 12, 12′, and 12a, a cycle time in which the robot performs processing, the shaking of an arm of the robot, and a length of an operation trajectory of the arm of the robot, to perform learning (reinforcement learning), and outputs the operation program as modified (learned). In other words, such an operation program as learned enables modification of teachings, for example, such that the arm of the robot, a device mounted on the arm, or the like does not come into contact with an operation target and a peripheral material while a length of the cycle time or the like is restrained.”), and specifying a control instruction for the robot based on an output as a result from the neural network (see [0053], where “Finally, the neurons N31 to N33 output result y1 to result y3, respectively. The operation of the neural network includes a learning mode and a value prediction mode. For example, in the learning mode, the weight W is learned using a learning data set, and in the prediction mode, the action of the robot controller is determined using the parameters. Although reference is made to prediction for convenience, it is needless to say that various tasks, such as detection, classification, inference, and the like, are possible.”).
Regarding claim 14, Toda further discloses a non-transitory computer-readable storage medium storing a program which (see [0004] and [0032]), when read and executed by a computer, causes the computer to execute the steps of a method of controlling a robot control device for controlling a robot configured to perform a predetermined operation (see [0012], where “According to a second aspect of the present invention, there is provided a robot system including a robot controller; the robot controlled by the robot controller; and the machine learning device according to the above described first aspect. The robot system may further include a camera which can observe data on the shaking of the arm and the length of the operation trajectory of the arm, wherein the camera may include at least one of a first camera mounted on the arm of the robot; a second camera mounted on an arm of a peripheral robot provided around the robot; and a third camera provided around the robot.”; see also [0024], where “As illustrated in FIG. 1, the machine learning device according to the present embodiment is to output an operation program of a robot as modified by performing learning of the operation program, for example, by reinforcement learning, and includes an artificial intelligence 20. Such a machine learning device may be provided, for example, to a robot controller (edge) of each robot (1)”; see also [0030], where “Incidentally, the machine learning device 2 has functions of analytically extracting, from a set of data as inputted into the device, a useful rule, a knowledge representation, a criterion for determination or the like contained therein, outputting a result of the determination, and performing knowledge learning (machine learning).”; Toda discloses a robot performing welding. Robot is moving from one position to another to perform the welding, see [0067-68] moving from one position to another/target (trajectory of the arm passing a path) is interpreted as predetermined operation.), the method comprising: 
acquiring a plurality of images captured by a plurality of image capturing devices including a first image capturing device and a second image capturing device different from the first image capturing device (see [0027], where “As illustrated in FIG. 2…On an arm 11 of the robot 1, the camera 12 is provided, and also above the robot 1, the camera 12a is provided. Further, as described later in detail with reference to FIG. 8, for example, the camera (12′) mounted on an arm (11′) of an adjacent robot (1′) can be also used as the camera.”; 12 and 12a are two different cameras); and 
using the plurality of captured images acquired in the acquiring as inputs to a neural network (see [0025], where “The artificial intelligence (AI) 20 is realized, for example, by a neural network having a multilayer structure as described later, or the like, and receives data, such as information (image information) from cameras 12, 12′, and 12a, a cycle time in which the robot performs processing, the shaking of an arm of the robot, and a length of an operation trajectory of the arm of the robot, to perform learning (reinforcement learning), and outputs the operation program as modified (learned). In other words, such an operation program as learned enables modification of teachings, for example, such that the arm of the robot, a device mounted on the arm, or the like does not come into contact with an operation target and a peripheral material while a length of the cycle time or the like is restrained.”), and specifying a control instruction for the robot based on an output as a result from the neural network (see [0053], where “Finally, the neurons N31 to N33 output result y1 to result y3, respectively. The operation of the neural network includes a learning mode and a value prediction mode. For example, in the learning mode, the weight W is learned using a learning data set, and in the prediction mode, the action of the robot controller is determined using the parameters. Although reference is made to prediction for convenience, it is needless to say that various tasks, such as detection, classification, inference, and the like, are possible.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0079076 (“Toda”), as applied to claim 1 above, and further in view of US 2019/0087976 (“Sugahara”). 
Regarding claim 8, Toda further discloses a robot control device wherein the second image capturing device captures an image of a portion configured to perform the predetermined operation of the robot (see [0027], where “Further, as described later in detail with reference to FIG. 8, for example, the camera (12′) mounted on an arm (11′) of an adjacent robot (1′) can be also used as the camera. Through the information of images captured by such cameras 12 (12′) and 12a, for example, data, such as the shaking of the arm 11 and the operation trajectory of the arm 11, are observed and outputted to the machine learning device 2. In addition, the cycle time in which the robot 1 performs processing can be also determined from the information of the images captured by the cameras 12, 12a”; see also [0028], where “Data on the shaking of the arm 11 and the operation trajectory of the arm 11 are observed on the basis of an image captured by the cameras (12, 12a)”), a
Toda does not disclose the following limitation:
the predetermined operation is an operation of picking a workpiece.
However, Sugahara discloses a system wherein the predetermined operation is an operation of picking a workpiece (see [0031], where “The robot 40 has a robotic hand that can grip objects. FIG. 2 shows an example of a robotic hand. The left side of FIG. 2 shows a robotic hand with a 2-finger gripper 41a.”; see also [0039], where “The robot applies the model to the image taken by the camera to estimate the gripping location (specific region of object).”; see also [0133], where “In the example shown in FIG. 1, the camera 42 mounted on the robot 40 is used for taking images of objects. However, it is possible to use images taken by cameras located outside of the robot 40.”; see also fig 15, where steps of gripping of objects by a robot based on image recognition are shown.).
Because both Toda and Sugahara are in the same field of endeavor of robot training and controlling based on captured images. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Toda to incorporate the teachings of Sugahara by including the above feature, the predetermined operation is an operation of picking a workpiece, for avoiding any damage of the objects during picking by following the picking position and trajectory learned based on captured images.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0079076 (“Toda”), as applied to claim 1 above, and in view of US 2019/0295244 (“Adachi”), and further in view of US 2020/0061811 (“Iqbal”). 
Regarding claim 10, Toda does not disclose the following limitation:
wherein an input layer of the neural network is configured with a layer configured to extract an image feature amount from a video image by the first image capturing device, and a layer configured to extract an image feature amount from a video image by the second image capturing device.
However, Adachi discloses a robot control device wherein an input layer of the neural network is configured with a layer configured to extract an image feature amount from a (see [0065], where “ In an example illustrated in FIG. 7, one food 50 (in the illustrated example, fried chicken) is imaged from different imaging directions with the use of a so-called three-dimensional camera 43, which is formed of two cameras 41 and 42 having overlapping imaging areas. As a result, as illustrated on the left side of FIG. 8, two sets of image data (each set being a two-dimensional pixel array) having a parallax from each other can be acquired for one food 50.”; see also [0066], where “In the example illustrated in FIG. 8, the neural network of the image recognition processor 11 is designed so that the above-mentioned two sets of image data are individually input thereto, and so as to recognize a shape pattern of the food 50 on the basis of the two sets of food data.”; the images from two cameras are individually input to a neural network and individually processed in respective convolutional neural networks so as to recognize a shape pattern of an object.).
Because both Toda and Adachi are in the same field of endeavor of robot training and control system based on captured images. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Toda to incorporate the teachings of Adachi by including the above feature, wherein an input layer of the neural network is configured with a layer configured to extract an image feature amount from a…image by the first image capturing device, and a layer configured to extract an image feature amount from a…image by the second image capturing device, for determining the robot control instruction by validating image input by inputting images captured by two different cameras.
Toda in view of Adachi does not disclose the following limitation:
wherein an input layer of the neural network is…a video image by the…image capturing device.
However Iqbal discloses a robot control system wherein an input layer of the neural network is…a video image by the…image capturing device (see [0052], where “In at least one embodiment, a system for controlling a robotic gripper is able to execute a particular grasp of a 3-dimensional object using an in-hand camera and a trained neural network.”; see also [0053], where “In at least one embodiment, the system employs a camera mounted on the wrist of a robot and oriented in the general direction of a gripper, claw, or mechanical hand.”; see also [0120], where “In at least one embodiment, one or more of camera(s) (e.g., all of cameras) may record and provide image data (e.g., video) simultaneously.”).
Because Toda, Adachi and Iqbal are in the same field of endeavor of robot control system based on captured images. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Toda in view of Adachi to incorporate the teachings of Iqbal by including the above feature, wherein an input layer of the neural network is…a video image by the…image capturing device, for determining real-time the robot control instruction by considering surrounding environment.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0079076 (“Toda”), as applied to claim 1 above, and in view of US 2017/0028562 (“Yamazaki”), and further in view of US 2020/0061811 (“Iqbal”).
Regarding claim 11, Toda does not disclose the following limitation:
wherein an input layer of the neural network is configured with a single layer configured to extract an image feature amount from one combined image obtained by combining respective video images by the first image capturing device and the second image capturing device.
However, Yamazaki discloses a robot control device wherein an input layer of the neural network is configured with a single layer configured to extract an image feature amount from one combined image obtained by combining respective first image capturing device and the second image capturing device (see [0032], where “The three-dimensional measuring device 15 is placed at a predetermined position above a plurality of workpieces 12 by a support unit 18 to measure the plurality of workpieces 12. Examples of the three-dimensional measuring device 15 may include a three-dimensional vision sensor which obtains three-dimensional position information by image processing of image data of the workpieces 12 captured by two cameras (not illustrated).”; see also [0100], where “As is obvious from a comparison of (b) through (d) of FIG. 6 with (a) of FIG. 6, as exemplary processing by the preprocessing unit 50 in the robot system 10′ illustrated as FIG. 5, the workpieces 12 of interest (e.g., the three workpieces 121 to 123) are rotated and processed to adjust their center heights to “0,” based on data (three-dimensional image) output from the three-dimensional measuring device 15.”; see also [0103], where “ Referring again to FIG. 5, letting, for example, y be the output of the neural network illustrated as FIG. 3 as a learning model, the error computation unit 33 that receives a result (label) output from the operation result obtaining unit 36 determines that an error −log(y) exists when the actual picking operation of the workpiece 12 has resulted in success and that an error −log(1−y) exists when this operation has resulted in failure, and performs processing aiming at minimizing the error. As an input to the neural network illustrated as FIG. 3, for example, image data of the workpieces 121 to 123 of interest after preprocessing, as depicted as (b) to (d) of FIG. 6, and data of the three-dimensional position and orientation (x, y, z, w, p, r) for each of the workpieces 121 to 123 are provided.”; the images from two cameras are first combined to obtain a 3D image which is then input into a neural network.).
Because both Toda and Yamazaki are in the same field of endeavor of robot training and control system based on captured images. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Toda to incorporate the teachings of Yamazaki by including the above feature, wherein an input layer of the neural network is configured with a single layer configured to extract an image feature amount from one combined image obtained by combining respective…images by the first image capturing device and the second image capturing device, for determining the robot control instruction faster and reducing the computation by inputting combined images.
Toda in view of Adachi does not disclose the following limitation:
wherein an input layer of the neural network is…a video image by the…image capturing device.
However Iqbal further discloses a robot control system wherein an input layer of the neural network is…a video image by the…image capturing device (see [0052], where “In at least one embodiment, a system for controlling a robotic gripper is able to execute a particular grasp of a 3-dimensional object using an in-hand camera and a trained neural network.”; see also [0053], where “In at least one embodiment, the system employs a camera mounted on the wrist of a robot and oriented in the general direction of a gripper, claw, or mechanical hand.”; see also [0120], where “In at least one embodiment, one or more of camera(s) (e.g., all of cameras) may record and provide image data (e.g., video) simultaneously.”).
Because Toda, Adachi and Iqbal are in the same field of endeavor of robot control system based on captured images. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Toda in view of Adachi to incorporate the teachings of Iqbal by including the above feature, wherein an input layer of the neural network is…a video image by the…image capturing device, for determining real-time the robot control instruction by considering surrounding environment.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0079076 (“Toda”), as applied to claim 1 above, and further in view of IEEE International Conference on Computer Vision (ICCV), pages 618-626, published on March 21, 2017; title: “Grad-CAM: Visual Explanations from Deep Networks via Gradient-based Localization” by (“Selvaraju”). 
Regarding claim 12, Toda does not disclose the following limitation:
wherein the neural network includes a layer configured to extract an image feature amount, and the neural network includes a means configured to visualize a region of interest in an image.
However, Selvaraju discloses a system wherein the neural network includes a layer configured to extract an image feature amount, and the neural network includes a means configured to visualize a region of interest in an image (see fig 1, where a region of interest in an image is visualized. See also fig 2, where GRAD-CAM technique is used for visualizing a region of interest in an image. see also abstract, where “We propose a technique for producing ‘visual explanations’ for decisions from a large class of Convolutional Neural Network (CNN)-based models, making them more transparent. Our approach – Gradient-weighted Class Activation Mapping (Grad-CAM), uses the gradients of any target concept (say logits for ‘dog’ or even a caption), flowing into the final convolutional layer to produce a coarse localization map highlighting the important regions in the image for predicting the concept.”).
Because both Toda and Selvaraju are in the same field of endeavor of image processing using neural network. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Toda to incorporate the teachings of Selvaraju by including the above feature, wherein the neural network includes a layer configured to extract an image feature amount, and the neural network includes a means configured to visualize a region of interest in an image, for providing successful grasp strategy by localizing the target object.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2020/0206913 (“Kaehler”) discloses a robot control system that utilizes neural networks for image processing.
US 2021/0331311 (“Fu”) discloses a robot training system by inputting captured images into neural network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOHANA TANJU KHAYER/             Examiner, Art Unit 3664